Citation Nr: 1208066	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  05-31 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was previously before the Board in July 2009 when it was denied.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (the Court).  In an April 2011 Memorandum Decision, the Court Vacated the Board's July 2009 decision and remanded it back to the Board for consideration of the claim based on a theory of continuity of symptomatology.  


FINDING OF FACT

The preponderance of the competent evidence of record weighs against a finding that the currently existing bilateral hearing loss is linked to the Veteran's active duty service and there is no competent evidence documenting the presence of sensorineural hearing loss for VA purposes within one year of the Veteran's service discharge.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussions in August 2004 and March 2006 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to service connection for bilateral hearing loss.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claim and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim in the August 2004 VCAA letter and was provided with notice of the types of evidence necessary to establish a rating and an effective date for his hearing loss claim in the March 2006 letter.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the new law and regulations.  The record demonstrates that all VA and private records have been obtained to the extent possible.  The Veteran has been afforded an appropriate VA examination.  The November 2008 VA examination was based on a review of all the evidence in the claims file as well as the Veteran's statements.  An opinion was provided as to the etiology of the Veteran's hearing loss.  The opinion was supported by adequate rationale with reference to evidence in the clinical records.  The evidence is sufficient for the Board to accurately adjudicate this claim.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issue on appeal.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and credibility

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing loss of hearing acuity.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to the etiology of the claimed bilateral hearing loss for which he currently seeks service connection.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Credibility determination

The Board finds reason to question the Veteran's credibility with regard to statements he has made and actions he has performed in connection with claims he has made for compensation from VA.  

The Board notes that the Veteran submitted a claim of entitlement to service connection for post-traumatic stress disorder in January 2003.  This claim is based on the Veteran's reports of having served in combat in Vietnam from April 1969 to August 1969.  VA clinical records document the Veteran's references to combat related stressors including stumbling upon the body of a friend who died during a night reconnaissance mission and having to pick up body parts.  The extent of this evidence indicates the Veteran has reported or alluded to his participation in combat on more than a few occasions.  Significantly, the service personnel records document that the Veteran never served in Vietnam.  His only overseas assignment was in Germany.  There is no indication that the Veteran was assigned for temporary duty for four months in Vietnam as alleged by the Veteran.  The Board notes that as late as August 2007, the Veteran informed clinicians that he had trouble waking up at night thinking about his past combat activities.  There is no evidence that the Veteran ever participated in combat.  He did not receive any decorations or awards indicative of participation in combat and other clinical records include annotations indicating that the Veteran denied participation in combat.  When the Veteran was asked for additional information to assist in verifying his Vietnam stressors, he replied with descriptions of problems which occurred during his service in Germany.  The pursuit of VA compensation benefits based upon this original claim based on an allegation of participation in combat in Vietnam causes the Board to find that no probative value is to be afforded the Veteran's self-reported history.  

The Board notes there are several references to the Veteran providing inaccurate test results when undergoing audiological evaluations.  Clinicians noted the Veteran was able to respond to conversations at a certain sound level but denied being able to detect sounds at similar sound levels during audiological testing.  One clinical record includes an assessment that the Veteran might be malingering.  This evidence of findings by more than one health care professional that the Veteran was putting forth less than his best effort during audiological testing or even malingering, supports the Board's finding that the Veteran is unwilling or unable, for whatever reason, to provide accurate, truthful evidence in pursuit of his VA  compensation claims and that the Veteran's credibility has been impeached.

Service connection criteria

In March 2004, the Veteran submitted a claim of entitlement to service connection for hearing loss.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Analysis

The Veteran contends that his hearing loss is related to his active service. Specifically, the Veteran asserts that his current hearing loss was caused by exposure to artillery noise while he was stationed in Europe. 

The service treatment records are silent as to any complaints of, diagnosis of or treatment for hearing loss.  

Clinical evaluation of the Veteran's ears in July 1968 was determined to be normal.  Testing revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
-5
LEFT
-5
-5
-5
-5
-5

The Veteran denied having or ever having had hearing loss on a Report of Medical History he completed in July 1968.  

Clinical evaluation of the Veteran's ears was determined to be normal at the time of the separation examination which was conducted in January 1970.  Testing revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
0
5
5
0
5

The Veteran denied having or ever having had hearing loss on a Report of Medical History he completed in January 1970.  

There is no competent evidence of the presence of hearing loss to a compensable degree within one year of discharge which would allow for the grant of service connection on a presumptive basis.  No records of audiological evaluations conducted during the appropriate time period have been associated with the claims file.  To the extent that the Veteran alleges the presence of such symptomatology, the Board finds that he is not competent to provide such evidence as specialized audiological testing is required to document the required symptomatology.  Furthermore, as set out above, the Board has found reason to question the Veteran's credibility with respect to statements made in pursuit of VA compensation.  The Board finds the Veteran is neither competent nor credible to provide evidence of the presence of hearing loss for VA purposes within one year of discharge.  

The first competent evidence of the presence of hearing loss for VA purposes is dated more than 30 years after the Veteran's discharge.  Associated with the claims file are private and VA treatment records which document treatment for hearing loss as well as other clinical conditions.  


A September 2004 private audiological evaluation first documented a diagnosis of bilateral moderately severe sensorineural hearing loss.  




HERTZ



500
1000
2000
3000
4000
RIGHT
75
85
90
95
105
LEFT
75
85
90
100
105

The audiologist who conducted the testing wrote a statement indicating the Veteran reported his hearing loss was the result of his active service.  Another private record included the annotation that the Veteran had hearing loss for 10 to 15 years, with a recent sudden increase in hearing loss. 

Thereafter the medical evidence documents complaints of hearing loss and testing which is consistent with the presence of hearing loss for VA purposes.  Significantly, the Board finds the preponderance of the competent evidence of record weighs against a finding that the currently existing hearing loss was etiologically linked to the Veteran's active duty service.  

A May 2007 VA audiological consultation indicated that the Veteran reported a history of hearing loss for "many years" as well as intermittent tinnitus for about the last 20 years.  The audiologist wrote that the Veteran did have exposure to artillery noise during artillery practice, but did not have any active combat experience.  The audiologist also noted that the Veteran had noise exposure as a civilian, working for many years as a carpenter and in construction without hearing protection.  Testing was interpreted by the audiologist as revealing many inconsistencies, suggesting that the volunteered responses were not indicative of true organic hearing acuity.  Objective testing was referenced as having responses well within the normal limits through 6000 Hertz. 

The Board also notes that the Veteran stated he underwent a hearing test at the Durham VA medical center in August 2007.  However, a response to the Board's 

request for records indicated that there were no audiological notes from August 2007. 

A clinical record dated in August 2008 indicates the Veteran was discharged from the audiology clinic in May 2008 due to inconsistencies and exaggerations of hearing loss.  During the current evaluation, the examiner found no communication difficulty was present when talking with the Veteran prior to the beginning of the examination.  The Veteran answered several questions asked of him without visual cues as the clinician had his back to the Veteran.  Testing obtained was interpreted as unreliable and completely inconsistent.  Objective testing was interpreted as being consistent with normal or near normal/mild high frequency hearing loss.  An otolaryngology consultation was conducted the next day.  The Veteran informed the clinician that he had severe left greater than right hearing loss ever since serving in the infantry.  Testing was interpreted as being highly inconsistent and suspicious for malingering.  Physical examination was conducted.  The diagnosis was subjective hearing loss with inconsistencies in audiology consistent with malingering.

Another clinical record dated in August 2008 reveals that the Veteran reported he had had hearing loss since serving in the infantry.  

In September 2008, it was noted that repeated audiogram testing produced a better result.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
25
35
LEFT
40
45
45
45
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 56 and 72 percent in the left ear.  A diagnosis of mild sensorineural hearing loss in both ears with asymmetric sensorineural hearing loss on the left and asymmetric word recognition scores was made. 



A November 2008 VA audiological examination indicated that the Veteran complained of hearing loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
20
35
LEFT
30
40
30
35
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 percent in the left ear.  The audiologist stated that, while the Veteran was not overtly uncooperative, he continued to pattern responses consistent with functional overlay.  Objective testing indicated essentially normal hearing in the right ear and borderline normal to mild high frequency hearing loss in the left ear.  The examiner opined that the hearing loss was less likely than not caused by noise exposure from active duty.  Review of testing at induction and discharge revealed hearing within normal limits at both examinations.  Comparison of thresholds at induction and those obtained at discharge reveal no significant changes and, in particular, no high frequency shift such as is normally indicative of changes in hearing due to noise exposure.  The Veteran was exposed to significant noise post-service including working in construction and working with textiles.  The self reported history the Veteran provided in June 1970 indicated no ear or hearing problems.  The examiner found it less likely that any current hearing loss is attributable to military service as the Veteran's hearing was within normal limits at discharge and did not show evidence of high frequency changes that would signal noise damage.

The Veteran testified before the undersigned in February 2008 that he used a 155 Howitzer daily during his active service.  He further stated that his left ear was closer to the weapon when it fired and that he never wore hearing protection. 

A January 2012 statement from a private Registered Nurse indicates that she had reviewed the Veteran's claims file.  She noted the Veteran's audiology examinations for enlistment and separation from the military were both normal.  The Veteran was subjected to loud noise during active duty while firing a howitzer and he reported his right ear was closest to the gun and they did not wear hearing protection.  The author wrote that sounds greater than 85 decibels can cause hearing loss.  She observed that post-service medical records include the Veteran's references to hearing loss since active duty and the fact that left ear hearing loss was greater than right ear hearing loss which is consistent with the Veteran's statement regarding firing the howitzer.  She noted that the Veteran's most recent statements report hearing loss occurred while the Veteran was on active duty.  The Veteran did not have a history of auditory problems prior to active duty and he had a current diagnosis of sensorineural hearing loss.  She wrote that it was her professional opinion that it was impossible to determine with certainty whether the Veteran's hearing loss was caused by loud noise exposure during military service or his civilian work noise exposure as a carpenter.  However, the unprotected exposure to loud noise during the Veteran's military service placed him at increased risk for hearing loss.  The author found it at least as likely as not that the Veteran's hearing loss was secondary to acoustic trauma from firing the howitzer.  

While the Veteran meets the requirements for disability due to impaired hearing under 38 C.F.R. § 3.385 currently, the preponderance of the competent medical evidence is against a finding that his hearing loss occurred as a result of his active military service.  

There are two medical opinions which address the etiology of the hearing loss, one which supports the Veteran's claim (the January 2012 opinion) and one which weighs against it (the November 2008 VA examination report).  The Board finds reason to place greater probative value on the November 2008 medical opinion.  

The January 2012 opinion links current hearing loss to active duty based the Veteran's exposure to acoustic trauma during active duty which placed him at increased risk for hearing loss.  Significantly, the opinion does not address the fact that the Veteran denied having or ever having had hearing loss at the time of his discharge.  The author merely notes that there was no hearing loss present at the time of the in-service audiological evaluations.  Furthermore, the opinion is not supported by any reference to pertinent medical evidence.  The author noted that exposure to loud noises causes tiny hair cells in the cochlea to vibrate which intensified with loudness.  When the hair cells vibrate, damage to the hair cells occurs but the cells are able to recuperate if the vibrations are constant.  Constant exposure to loud noises can damage the hair cells permanently as it is not given enough time to recuperate.  Once damaged, the hair cells cannot grow back, however, compensation can occur.  The Board finds the pathology of hearing loss set out by the author of the January 2012 opinion seems to cut against her findings.  

It is not apparent to the Board how testing conducted at discharge would not reveal the presence of any damage to hearing, if the damage to the cochlea was permanent at that time.  The pathology discussed in this opinion does not indicate that additional hearing loss occurs after removal of the acoustic trauma.  Therefore, when the pathology discussion is applied to the fact pattern during active duty, the results are that the acoustic trauma the Veteran was exposed to during active duty did not result in permanent hair cell damage as the Veteran affirmatively denied ever having any problems with his hearing at the time he completed the Report of Medical History in connection with his discharge examination and clinical evaluations failed to document hearing loss.  This negates the possibility that the hair cells were permanently damaged but the Veteran was able to compensate for this.  

The Board finds that if the Veteran did experience permanent hearing loss during active duty for which compensation did occur, the Veteran would have reported this hearing loss symptomatology at the time of his discharge when completing his Report of Medical History.  To the extent that the opinion relies on the Veteran's post-service reports of medical history, the Board has found that his credibility has been impeached.  These post-service allegations are completely undercut by the Veteran's in-service reports of symptomatology (or the lack thereof) regarding hearing loss as well as the documented lack of hearing loss on the audiological evaluations.  The Board places greater probative weight over the in-service findings of a lack of hearing loss symptomatology.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Board finds greater probative weight should be accorded the report of the November 2008 VA examination.  The opinion that current hearing loss was not linked to active duty was based on the fact that in-service testing did not evidence a high frequency shift which is normally indicative of changes in hearing due to noise exposure.  The opinion is entitled to greater probative weight as it is supported by a rationale which references competent medical evidence in the service treatment records.  The rationale has a basis in objective fact.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board finds that the preponderance of the competent, probative evidence weighs against a grant of service connection for hearing loss based on continuity of symptomatology.  There is no probative evidence of the presence of hearing loss for VA purposes during active duty or from the time of the Veteran's discharge until many years thereafter.  

The Veteran denied having or ever having had hearing loss on a January 1970 Report of Medical History.  As set out above, both a VA examiner and the private Registered Nurse have determined that the Veteran's hearing was within normal limits at that time.  There is a long gap between the Veteran's discharge and any indication there is a problem with the Veteran's hearing.  

The Veteran did not submit his claim of compensation for hearing loss until March 2004.  This is more than 30 years after his discharge.  The Veteran did submit a claim for service connection for foot and skin problems in October 1990 but did not include a claim for hearing loss.  Subsequent to the 1990 claim but prior to March 2004, the Veteran submitted several other claims for compensation for service-connected and non-service connected disorders which did not include any allegations of problems with hearing.  The Board finds it reasonable to assume that, if the Veteran had hearing loss in October 1990 which had existed since active duty and he thought was due to active duty service, he would have submitted a claim for the disability in October 1990 or at the time he submitted the other prior claims.  

The only evidence of record which indicates that there is continuity of symptomatology of the Veteran's hearing loss from discharge to the present is the Veteran's own allegations of such symptomatology and health care professional's opinions based on the Veteran's self-reported history.  As set out above, the Board finds the Veteran's credibility has been impeached.  His post-service allegations made many years after discharge and in conjunction with a claim for compensation benefits are completely undercut by the Veteran's prior statements made during active duty in the form of the Reports of Medical History he completed, wherein he denied having or ever having had hearing loss.  Furthermore, the Veteran has demonstrated a propensity for providing post-service inaccurate histories regarding his military service.  As the Veteran's credibility with regard to his reports of medical and military history have been impeached, the Board finds there is no probative evidence of record indicating that the Veteran had had continuous hearing loss symptomatology from the time of discharge to the present.  To the extent that any health care professional has acknowledged the Veteran's reports of continuous symptomatology and linked current hearing loss to active duty based on the Veteran's representations, the Board finds this evidence also is not entitled to any probative weight.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Thus, as the preponderance of the competent, probative evidence demonstrates that the Veteran did not incur hearing loss during his active duty or until many years thereafter, and the preponderance of the competent probative evidence demonstrates that the current hearing loss is not etiologically linked to active duty, the Board must find service connection is not warranted for hearing loss.  As there is not an approximate balance of positive and negative evidence regarding the merits of the claims that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

The appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


